Name: Commission Regulation (EC) NoÃ 1303/2008 of 18Ã December 2008 correcting Regulation (EC) NoÃ 983/2008 adopting the plan allocating to the Member States resources to be charged to the 2009 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: economic geography;  foodstuff;  social protection;  cooperation policy;  trade policy;  Europe;  national accounts;  beverages and sugar;  agricultural policy
 Date Published: nan

 20.12.2008 EN Official Journal of the European Union L 344/27 COMMISSION REGULATION (EC) No 1303/2008 of 18 December 2008 correcting Regulation (EC) No 983/2008 adopting the plan allocating to the Member States resources to be charged to the 2009 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(g) in conjunction with Article 4 thereof, Whereas: (1) As a result of an administrative oversight, the wrong agencies have been listed in Annex III to Commission Regulation (EC) No 983/2008 (2), concerning intra-Community transfers of sugar, as the agencies authorised to receive sugar for Lithuania and Portugal respectively. A correction of these errors is necessary to ensure the proper implementation of the plan. (2) Regulation (EC) No 983/2008 should therefore be corrected accordingly. The correction should apply from the day of entry into force of that Regulation. (3) The measure provided for in this Regulation is in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Annex III to Regulation (EC) No 983/2008, the fourth column, Recipient, is amended as follows: 1. In point 2, MinistÃ ©rio das FinanÃ §as, DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo, DirecÃ §Ã £o de ServiÃ §os de Licenciamento, Portugal is replaced by IFAP, Portugal. 2. In point 4, NMA, Lietuva is replaced by Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra, Lietuva. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 10 October 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2008 For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 268, 9.10.2008, p. 3.